— In a medical malpractice action to recover damages for personal injuries, the defendants appeal from (1) a judgment of the Supreme Court, Nassau County (Burstein, J.), entered August 4, 1986, which, after a nonjury trial, is in favor of the plaintiff and against them in the principal sum of $79,640, and (2) an order of the same court, dated September 8, 1986, which denied their motion for a new trial.
Ordered that the judgment and the order are affirmed, with one bill of costs.
The court properly exercised its discretion in denying the defendants’ motion for a new trial pursuant to CPLR 4404. Further, the record clearly establishes that the defendants’ prior counsel had been properly relieved or had withdrawn (CPLR 321), the defendants intelligently and knowingly waived their right to counsel and expressed a desire to proceed pro se, and the trial was conducted in a fair and orderly manner (see, Tesoriero v Tesoriero, 114 AD2d 1027).
Finally, upon our review of the testimony adduced at this trial, we conclude that there was sufficient evidence to support the findings of the trial court and its findings are not against the weight of the evidence (see, Strauf v Ettson Enters., 106 AD2d 737, 738). Mangano, J. P., Thompson, Bracken and Weinstein, JJ., concur.